Exhibit 10.9

BANCFIRST CORPORATION THRIFT PLAN

2010 AMENDMENT

ARTICLE I.

PURPOSE AND EFFECITVE DATE

1.1 Purpose and Explanation of Amendment. BancFirst Corporation (“BancFirst”) is
the Sponsor of the BancFirst Corporation Thrift Plan (the “Plan”). BancFirst
intends to amend the Plan to provide for (i) eligibility of employees of Union
Bank of Chandler and Union National Bancshares of Chandler, Inc. (collectively
“Union”) and Exchange National Bank of Moore and Exchange Bancshares of Moore
(collectively, “Exchange”), and (ii) automatic contributions to be made on
behalf of employees who fail to make an affirmative election concerning
contributions to the Plan.

1.2 Effective date of Amendment. This Amendment is effective as indicated herein
for the respective provisions.

1.3 Superseding of inconsistent provisions. This Amendment supersedes the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

1.4 Construction. Except as otherwise specifically provided in this Amendment,
any reference to “Article” or “Section” in this Amendment refers only to
Articles and Sections within this Amendment, and is not a reference to the Plan.

ARTICLE II.

ELIGIBILITY OF EMPLOYEES OF UNION BANK AND EXCHANGE BANCSHARES

OF MOORE, INC., AND EXCHANGE NATIONAL BANK OF MOORE.

2.1 Effective date. The provisions of this Article II shall be effective as of
January 1, 2011.

 

1



--------------------------------------------------------------------------------

2.2 Participation. Union and Exchange shall be permitted to be participating
employers in the Plan effective as of January 1, 2011.

2.3 Eligibility and Vesting Service Credit for Employees of Union. With respect
to persons who are employed by Union as of November 10, 2010, and continue such
employment through December 31, 2010, subject to the Plan’s break in service
provisions, employment service with Union shall be counted as employment service
under the Plan for purposes of determining eligibility to participate and
vesting.

2.4 Eligibility and Vesting Service Credit for Employees of Exchange. With
respect to persons who are employed by Exchange as of December 31, 2010, subject
to the Plan’s break in service provisions, employment service with Exchange
shall be counted as employment service under the Plan for purposes of
determining eligibility to participate and vesting.

ARTICLE III.

AUTOMATIC CONTRIBUTION ARRANGEMENT

3.1 Effective Date. This Article III is effective as of January 1, 2011.

3.2 Adoption of Eligible Automatic Contribution Arrangement. Article IV of the
Plan’s governing document is amended to include the following additional
section:

Section 4.20 Eligible Automatic Contribution Arrangement. Effective January 1,
2011, this Section shall apply to the Plan.

(a) Rules of Application.

(i) The provisions of this Section implementing an Eligible Automatic
Contribution Arrangement (“EACA”) shall apply effective as of the Plan Year
beginning

 

2



--------------------------------------------------------------------------------

January 1, 2011, and for each Plan Year thereafter. To the extent that any other
provision of the Plan is inconsistent with the provisions of this Section, the
provisions of this Section shall govern.

(ii) Default Elective Deferrals will be made on behalf of Covered Employees who
do not have an affirmative election in effect regarding Elective Deferrals. The
amount of Default Elective Deferrals made for a Covered Employee each pay period
is equal to the Default Percentage specified in Subsection 4.20(b)(v) below
multiplied by the Covered Employee’s Compensation for that pay period. A Covered
Employee’s Default Percentage will increase by a designated percentage point
each Plan Year, beginning with the second Plan Year that begins after the
Default Percentage first applies to the Covered Employee as described in
Subsection 4.20(b)(v).

(iii) Covered Employee will have a reasonable opportunity after receipt of the
notice described in Subsection 4.20(d) to make an affirmative election regarding
Elective Deferrals (either to have no Elective Deferrals made or to have a
different amount of Elective Deferrals made) before Default Elective Deferrals
are made on the Covered Employee’s behalf.

(iv) Default Elective Deferrals being made on behalf of a Covered Employee will
cease as soon as administratively feasible after the Covered Employee makes an
affirmative election to not have any Default Elective Deferrals made on his or
her behalf, or have Elective Deferrals made in a different amount or percentage
of Compensation than the Default Percentage.

(b) Definitions. For purposes of this Section, the following definitions shall
apply.

 

3



--------------------------------------------------------------------------------

(i) An “EACA” is an automatic contribution arrangement that satisfies the
uniformity requirement in Subsection 4.20(c) and the notice requirement in
Subsection 4.20(d).

(ii) An “automatic contribution arrangement” is an arrangement under which, in
the absence of an affirmative election by a Covered Employee, a default election
applies and a certain percentage of Compensation will be withheld from the
Covered Employee’s pay and contributed to the Plan as an Elective Deferral.

(iii) A “Covered Employee” is any employee of an Employer who becomes eligible
to make Elective Deferrals under the Plan on or after January 1, 2011. A
Participant who makes an affirmative election regarding Elective Deferrals (as
described above in Subsection 4.20(a)(iv)) remains a Covered Employee, and will
continue to receive the notice described below in Subsection 4.20(d). However,
such a Participant’s prior affirmative election will remain in effect for all
subsequent Plan Years. Default Elective Deferrals will not be made on behalf of
such Participant in the current Plan Year or in subsequent Plan Years.

(iv) “Default Elective Deferrals” are the Elective Deferrals contributed to the
Plan under the EACA on behalf of Covered Employees who do not have an
affirmative election in effect regarding Elective Deferrals.

(v) The “Default Percentage” is 3% for the first Plan Year that a Covered
Employee is subject Covered Employee is subject to the EACA; 4% for the second
Plan Year that the Covered Employee is subject to the EACA; 5% for the third
Plan Year that the Covered Employee is subject to the EACA; and 6% for the
fourth and each subsequent Plan Year that the Covered Employee is subject to the
EACA.

 

4



--------------------------------------------------------------------------------

(vi) “Elective Deferrals” are Salary Reduction Contributions.

(c) Uniformity Requirement.

(i) The same percentage of Compensation will be withheld as Default Elective
Deferrals from all Covered Employees subject to the Default Percentage.

(ii) Default Elective Deferrals will be reduced or stopped to meet the
limitations under Code §§ 401(a)(17), 402(g), and 415, and to satisfy any
suspension period required after a hardship distribution.

(d) Notice Requirement.

(i) At least 30 days, but not more than 90 days, before the beginning of the
Plan Year, the Employer will provide each Covered Employee a comprehensive
notice of the Covered Employee’s rights and obligations under the EACA, written
in a manner calculated to be understood by the average Covered Employee. If an
employee becomes a Covered Employee after the 90th day before the beginning of
the Plan Year and does not receive the notice for that reason, the notice will
be provided no more than 90 days before the employee becomes a Covered Employee
but not later than the date the employee becomes a Covered Employee.

(ii) The notice must accurately describe:

 

  (a) The amount of Default Elective Deferrals that will be made on the Covered
Employee’s behalf in the absence of an affirmative election;

 

5



--------------------------------------------------------------------------------

  (b) The Covered Employee’s right to elect to have no Elective Deferrals made
on his or her behalf or to have a different amount of Elective Deferrals made;

 

  (c) How Default Elective Deferrals will be invested in the absence of the
Covered Employee’s investment instructions; and

 

  (d) The Covered Employee’s right to make a withdrawal of Default Elective
Deferrals and the procedures for making such a withdrawal.

(e) Withdrawal of Default Elective Deferrals.

(i) No later than 90 days after Default Elective Deferrals are first withheld
from a Covered Employee’s pay, the Covered Employee may request a distribution
of his or her Default Elective Deferrals. No spousal consent is required for a
withdrawal under this Subsection 4.20(e).

(ii) The amount to be distributed from the Plan upon the Covered Employee’s
request is equal to the amount of Default Elective Deferrals made through the
earlier of (a) the pay date for the second payroll period that begins after the
Covered Employee’s withdrawal request and (b) the first pay date that occurs
after 30 days after the Covered Employee’s request, plus attributable earnings
through the date of distribution. Any fee charged to the Covered Employee for
the withdrawal may not be greater than any other fee charged for a cash
distribution.

 

6



--------------------------------------------------------------------------------

(iii) Unless the Covered Employee affirmatively elects otherwise, any withdrawal
request will be treated as an affirmative election to stop having Elective
Deferrals made on the Covered Employee’s behalf as of the date specified in
Subsection 4.20(e)(ii) above.

(iv) Default Elective Deferrals distributed pursuant to this Subsection 4.20(e)
are not counted towards the dollar limitation on Elective Deferrals contained in
Code § 402(g) nor for the ADP test. Matching contributions that might otherwise
be allocated to a Covered Employee’s account on behalf of Default Elective
Deferrals will not be allocated to the extent the Covered Employee withdraws
such Elective Deferrals pursuant to this Subsection 4.20(e) and any matching
contributions already made on account of Default Elective Deferrals that are
later withdrawn pursuant to this Subsection 4.20(e) will be forfeited.

 

  (f) Special Rule for Distribution of Excess Contributions and Excess Aggregate
Contributions. If the Employer has elected that all Plan Participants are
Covered Employees, then the Plan has until six months (rather than 2 1/2 months)
after the end of the Plan Year to distribute excess contributions and excess
aggregate contributions and avoid the Code § 4979 10% excise tax.

ARTICLE IV.

MATCHING CONTRIBUTIONS

4.1 Effective date. The provisions of this Article III shall be effective as of
January 1, 2010.

4.2 Matching Contributions. Section 4.7 is amended in its entirety to read as
follows:

Employer Matching Contributions.

 

7



--------------------------------------------------------------------------------

With respect to each Plan Year, the Employer may make a Matching Contribution
equal to a percentage of each Participant’s 401(k) Contributions, limited to a
specific percentage of Compensation for each Participant. The Employer shall
determine the applicable percentage. Matching Contributions shall be made only
with respect to those Participants who earn at least 1,000 Hours of Employment
Service during the Plan Year and who are employed on the last day of the Plan
Year; provided, the Matching Contribution will be made regardless of whether a
Participant satisfies such service requirement if such Participant’s employment
is terminated due to death, disability or retirement on his Early Retirement
Date or Normal Retirement Date.

This amendment has been executed this 16th day of December, 2010.

 

BANCFIRST CORPORATION By:  

/s/ Randy Foraker

Name:  

Randy Foraker

Title:  

Executive Vice President

  EMPLOYER

 

8